DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 03/14/2022 in which claims 1-20 were canceled and claims 21-40 added. Therefore, claims 21-40 are pending for examination below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,258,108 and claims 1-18 of U.S. Patent No. 11,264,652. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims are included in the conflicting claims, the instant claims are just recited in a slightly broader manner. The reasons for allowance in the instant claims are the same as the limitations in the conflicting claims, i.e. estimation of a latest time of day at which charging can begin based upon a desired time of day a charging session will end with automatically changing a charging state of the battery in response to a cost of power not satisfying a threshold during the charging session based on the estimated latest time of day. The dependent claims further correspond in a one-to-one manner. 
Claims 21-40 are additionally provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 21-27 of copending Application No. 16/249,028 (allowed application but waiting on a patent number to be issued), claims 21-40 of copending Application No. 17/694,452, claims 21-40 of copending Application No. 17/705,042, and claims 21-40 of copending Application No. 17/705,049. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims are included in the conflicting claims, the instant claims are just recited in a slightly broader manner. The reasons of allowance in the instant claims is the same as the limitations in the conflicting claims, i.e. estimation of a latest time of day at which charging can begin based upon a desired time of day a charging session will end with automatically changing a charging state of the battery in response to a cost of power not satisfying a threshold during the charging session based on the estimated latest time of day. The dependent claims further correspond in a one-to-one manner. These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 21-40 would be allowable if a terminal disclaimer is filed disclaiming all six sets of conflicting patents/applications as outlined above.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 21 and 31, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the controller is configured to, when in the programmed mode of operation, estimate a latest time of day at which charging can begin for the battery based at least in part upon the desired time of day at which the charging session for the battery will end, determine, based on data indicative of a cost of power, whether a cost of power satisfies a threshold, and, in response to the cost of power not satisfying a threshold during the charging session, automatically change a charging state of the battery via the vehicle charger during the charging session based on at least the estimated latest time of day.”
Claims 22-30 and 32-40 depend from the claims above and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0007202 to Pryor discloses a system and method for optimizing grid charging of an electric vehicle wherein a user can enter, via a user interface, a desired charge termination time or a desired charging starting time to which charging of the vehicle is delayed until the desired starting time and/or stopped at the desired charge ending time. However, Pryor fails to disclose estimating a latest time of day at which charging can begin for the battery to be charging by the desired end time or automatically changing a charging state of the battery in response to the cost of power not satisfying a threshold as claimed. 
US 5,548,200 to Nor discloses a charging station for an electric vehicle wherein during a recharging operation the battery charger monitors a total cumulative cost of power and stops the recharging operation once a total amount set by the user has been reached. However, Nor fails to disclose estimating a latest time of day at which charging can begin for the battery to be charging by the desired end time or automatically changing a charging state of the battery in response to the cost of power not satisfying a threshold based on the estimated latest time of day as claimed.
US 2009/0313034 to Ferro et al. discloses a dynamic energy transaction plan for recharging of an electric vehicle wherein a user can set weighted preferences of the recharging operation priorities regarding parameters such as time of day, amount of charge, and price per kilowatt hour of the power. However, Ferro fails to disclose estimating a latest time of day at which charging can begin for the battery to be charging by the desired end time or automatically changing a charging state of the battery in response to the cost of power not satisfying a threshold as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859